DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1- 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20, recites, in part, “determining, by the device and based on the received OAM packets”. The limitation is unclear because the determining step performed by the device is not described in the claim. For example, the specification describes the device determining the capacities of different paths after receiving the OAM packets. There is no indication in the claims where the device without the assistance of the OAM packets determines the capacities. The examiner recommends amending the claim to recite, “determining, by the device, after the reception of the received OAM packets, to make the claim clear”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Doshi et al. (US 2004/0193728 A1) “Calculation, Representation, and Maintenance of Sharing Information in Mesh Networks”
Thubert et al. (US 2007/0091811 A1) “Forwarding Packets to a Directed Acyclic Graph Destination Using Link Selection based on Received Link Metrics 
Vasseur et al. (US 2013/0024560 A1) “Centrally Driven Performance Analysis of Low Power and Lossy Networks” 
Vasseur et al. (US 2013/0067063 A1) “Dynamic Keep-Alive Parameters for Reverse Path Validation in Computer Networks”
Bosch et al. (US 2018/0063018 A1) “System and Method for Managing Chained Services in a Network Environment”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411